DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 4-8, 10-11, 14-18 and 20 have been amended, there are no new claims and no claim(s) have been cancelled, therefore claim(s) 1-20 is/are pending in the application and have been presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

Summary
Office Action Summary:
The amendments overcome pervious rejections under 112(b), therefore the rejection has been withdrawn.
Amendments to the Claim(s) overcome the previous rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Examiner Notes
The Examiner notes the amendments do not recite any device, sensor, or method for determining/detecting that the dependent is actually driving the vehicle, the claims merely recite “wirelessly detect a user computer device associated with a dependent driver inside the vehicle, the dependent driver being the driver of the vehicle”. It appears that as long as the computing device is in the vehicle it is assumed that the dependent is driving. Thus, the claims do not require the dependent to actually be driving in order to be rewarded/penalized for using their computing device. The Examiner recommends incorporating subject matter from depending claim(s) 2-3 and/or 12-13 for identifying the dependent as the driver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-11, 14-18, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2021/0142419A1), hereinafter "Davis", in view of Fillinger et al (US 11,151,888 B1), hereinafter “Fillinger”.

	Claim 1: Davis discloses, A driver monitoring (DM) computing device for monitoring driving behavior of a driver in real-time (see at least 0005, 0007, 0028), the DM computing device comprising a processor communicatively coupled to a memory, the processor programmed to (0090-0092 processor, memory):
	store, in a database, insurance policy provisions for a vehicle (0044, 0096, policy processing application may interface with the data record storage to retrieve relevant information that the account processing application may use to manage user accounts, 0114), the insurance policy provisions identifying a named insured of an insurance policy covering the vehicle (0114, 0121, 0124, insurance policy cover the driver or drivers of the vehicle, 0138) and a dependent driver authorized by the named insured to drive the vehicle, the dependent driver associated with the named insured (0023, youthful drivers, 0121, 0124);
	wirelessly detect a user computer device associated with the dependent driver inside the vehicle, the dependent driver being the driver of the vehicle (0076, detects any connections to peripheral components or devices, 0102-0103, 0121, identifying the driver using mobile device recognition techniques);
	 collect, from a DM application executing on the user computer device state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083),
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 
	collect vehicle operation data of the vehicle while the dependent driver is driving the vehicle and the user computer device is inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
	determine usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124), 
	wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device);
	determine whether the dependent driver is eligible for a driving reward to be applied to the second transaction account associated with the dependent driver based on the second 221652-01033PATENTduration that the user computer device was in the inactive state during the currently occurring trip, wherein the driving reward is one of a positive reward and a negative reward and is based on a compliance of the second duration with at least one safe driving practice (0055-0056, determining that the user is qualified for a discount, 0060, see also 0063, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip),
	 and transmit a report to a computing device of the named insured, the report based on the usage data and indicating one of the positive driving reward and the negative driving reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, see also, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355). 
	Davis indicates rewarding a driver or drivers covered under an insurance policy for practicing safe driving habits (see Davis at 0124), Davis also indicates that this is accomplished through issuing rewards or discounts to the policyholder’s insurance account or to a general account such as a rewards account (Davis at 0005), it is not clear whether or not the rewards are issued to a rewards account of the dependent, therefore it appears that Davis may not explicitly disclose, store, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver, the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network, the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts; Fillinger however teaches, store, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver (Fillinger at Col 5:56-58, Col 6:48-54, user(s) and parent(s) data includes financial institution data, credit card/debit card data and wallet identification information), the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network (Fillinger at Col 6:56-58, Col 10:22-34), the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts (Fillinger at Col 9:32-36, Col 10:30-34, Col 15:35-36).
	Furthermore, where Davis discloses determining that a driver is eligible for a driving reward or penalty to be applied to the driver’s account (see Davis at 0044, 0063), it appears that Davis may not explicitly disclose, in response to determining that the dependent driver is eligible for the positive driving reward, automatically transmit a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward; in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmit a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the second message initiates at least one of (i) electronically transferring a second amount of the monetary funds from the second transaction account into the first transaction account, the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account; 
	Fillinger teaches automatically transmit a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 15:34-35), wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward (Fillinger at Col 11:60-64); in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmit a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 12:18-20, Col 12:35-43), the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account (Fillinger at Col 8:38-40, “funds can be removed from the child’s account”).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or include storing profile data of users and parents (including financial account, credit and debit card information) and rewarding/penalizing via transferring funds to/from the parent(s) and child(s) account based on the child’s adherence to various driving parameters set by the parent as taught by Fillinger with the system and method of monitoring a dependent’s driving behavior and rewarding/penalizing them based on device usage events as disclosed by Davis to encourage the dependent driver to practice safe driving by directly rewarding or penalizing the dependent’s account based on the detected usage events or lack thereof (Davis at 0116).
	
	Claim 4: Davis in view of Fillinger discloses, The DM computing device of claim 1, wherein the inactive state includes the user computer device being in at least one of a child mode, hands-free mode, or locked mode (Davis at 0020-0021, hands-free, 0005, 0050, 0107, usage events may include locking or unlocking the electronic device).

	Claim 5: Davis in view of Fillinger discloses, The DM computing device of claim 1, wherein the processor is further programmed to determine the driving reward by calculating a length of the inactive state during the currently occurring trip, and wherein the length is based upon at least one of distance or duration (Davis at 0044, 0051, frequency and duration of the usage events, 0055, 0087). 

	Claim 6: Davis in view of Fillinger discloses, The DM computing device of claim 1, wherein the processor is further programmed to cause the negative driving reward to be applied to the second transaction account associated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip, Davis discloses applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see Davis at 0055), however it appears that Davis may not explicitly disclose a transaction account associated with the dependent, Fillinger, however teaches the second transaction account associated with the dependent (see Fillinger at Col 10:22-34, Col 8:38-40), as combined and under the same rationale as above.
	
	Claim 7: Davis in view Fillinger discloses, The DM computing device of claim 1, wherein at least one of a payment transfer out of the second transaction account associated with the dependent driver or a temporary hold on a payment card associated with the dependent driver, Davis discloses applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see Davis at 0055), however it appears that Davis may not explicitly disclose the second transaction account associated with the dependent driver that the payment transfer is controlled by received input from the named insured, Fillinger however teaches a transaction account associated with a dependent driver and the second transaction account is controlled by received input from the named insured (see Fillinger at Col 8:38-40, Col 10:22-34, Col 13:43-45), as combined and under the same rationale as above.

	Claim 8: Davis in view of Fillinger discloses, The DM computing device of claim 1, wherein at least one of a credit applicable to an insurance account associated with the insurance policy covering the dependent driver or a direct deposit to the second transaction account associated with the dependent driver (Davis at 0044, applies the credit to a vehicle insurance policy account, 0063, 0079), it appears that Davis may not explicitly disclose a second transaction account associated with the dependent driver is controlled by received input from the named insured, however, Fillinger teaches a second transaction account associated with the dependent driver is controlled by received input from the named insured (see Fillinger at Col 8:38-40, Col 10:22-34, Col 13:43-45, see also Col 4:3-7), as combined and under the same rationale as above.

	Claim 9: Davis in view Fillinger discloses, The DM computing device of claim 1, wherein the processor is further programmed to cause the user computer device to automatically activate an application on the user computer device without further input from the dependent driver when the dependent driver is inside the vehicle, and wherein the application is configured to detect whether the user computer device is in one of the inactive state and the active state (Davis at 0026, the electronic device monitors its own usage automatically, 0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0059).  

	Claim 10:  Davis in view Fillinger discloses, The DM computing device of claim 1, wherein the processor is further programmed to generate the report, wherein the report includes (a) one or more driving rewards and a respective amount of the monetary funds, and (b) information indicative of a length of the user computer device in at least one of the active state or the inactive state (Davis at 0059, 0068-0069, summary of usage events and associated effects to the account, see also Fig. 3A).

	Claim 11: Davis discloses, A computer-implemented method for monitoring driving behavior of a driver in real-time (see at least 0005, 0007, 0028), the method implemented using a driver monitoring 421652-01033 PATENT (DM) computing device (0090-0092 processor, memory), the DM computing device including a processor in communication with a memory device, the method comprising:
	 storing, in a database, insurance policy provisions for a vehicle (0044, 0096, policy processing application may interface with the data record storage to retrieve relevant information that the account processing application may use to manage user accounts, 0114), the insurance policy provisions identifying a named insured of an insurance policy covering the vehicle (0114, 0121, 0124, insurance policy cover the driver or drivers of the vehicle, 0138) and a dependent driver authorized by the name insured to drive the vehicle, the dependent driver associated with the named insured (0023, youthful drivers, 0121, 0124);
	wirelessly detecting a user computer device associated with the dependent driver inside the vehicle, the dependent driver being the driver of the vehicle (0076, detects any connections to peripheral components or devices, 0102-0103, 0121, identifying the driver using mobile device recognition techniques);
	 collecting, from a DM application executing on the user computer device, state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083), 	
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 
	collecting vehicle operation data of the vehicle while the dependent driver is driving the vehicle and the user computer device is inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
	determining usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124), 
	wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device); 	
	determining whether the dependent driver is eligible for a driving reward to be applied to the second transaction account associated with the dependent driver based on the second duration that the user computer device was in the inactive state during the currently occurring trip, wherein the driving reward is one of a positive reward and a negative reward and is based on a compliance of the second duration with at least one safe driving practice (0046, 0055-0056, determining that the user is qualified for a discount, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip),
	and transmitting a report to a computing device of the named insured, the report based on the usage data and indicating one of the positive driving reward and the negative driving reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355).  
	Davis indicates rewarding a driver or drivers covered under an insurance policy for practicing safe driving habits (see Davis at 0124), Davis also indicates that this is accomplished through issuing rewards or discounts to the policyholder’s insurance account or to a general account such as a rewards account (Davis at 0005), it is not clear whether or not the rewards are issued to a rewards account of the dependent, therefore it appears that Davis may not explicitly disclose, storing, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver, the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network, the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts; Fillinger however teaches, storing, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver (Fillinger at Col 5:56-58, Col 6:48-54, user(s) and parent(s) data includes financial institution data, credit card/debit card data and wallet identification information), the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network (Fillinger at Col 6:56-58, Col 10:22-34), the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts (Fillinger at Col 9:32-36, Col 10:30-34, Col 15:35-36).
	Furthermore, where Davis discloses determining that a driver is eligible for a driving reward or penalty to be applied to the driver’s account (see Davis at 0044, 0063), it appears that Davis may not explicitly disclose, in response to determining that the dependent driver is eligible for the positive driving reward, automatically transmitting a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward; in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmitting a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the second message initiates at least one of (i) electronically transferring a second amount of the monetary funds from the second transaction account into the first transaction account, the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account;
	 Fillinger, however teaches automatically transmitting a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 15:34-35), wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward (Fillinger at Col 11:60-64); in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmitting a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 12:18-20, Col 12:35-43), the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account (Fillinger at Col 8:38-40, “funds can be removed from the child’s account”);
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or include storing profile data of users and parents (including financial account, credit and debit card information) and rewarding/penalizing via transferring funds to/from the parent(s) and child(s) account based on the child’s adherence to various driving parameters set by the parent as taught by Fillinger with the system and method of monitoring a dependent’s driving behavior and rewarding/penalizing them based on device usage events as disclosed by Davis to encourage the dependent driver to practice safe driving by directly rewarding or penalizing the dependent’s account based on the detected usage events or lack thereof (Davis at 0116).

	Claim 14: Davis in view of Fillinger discloses, The computer-implemented method of claim 11, further comprising determining the driving reward by calculating a length of the inactive state during the currently occurring trip, and wherein the length is based upon at least one of distance or duration (Davis at 0044, 0051, frequency and duration of the usage events, 0055, 0087). 

	Claim 15: Davis in view of Fillinger discloses, The computer-implemented method of claim 11, further comprising causing the negative driving reward to be applied to the second transaction account 621652-01033PATENTassociated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip, Davis indicates applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see Davis at 0055), however it appears that Davis may not explicitly disclose a transaction account associated with the dependent, Fillinger, however teaches the second transaction account associated with the dependent (see Fillinger at Col 10:22-34, Col 8:38-40), as combined and under the same rationale as above.

	Claim 16: Davis in view of Fillinger discloses, The computer-implemented method of claim 11, further comprising, in response to determining that the dependent driver is eligible for the negative driving reward, initiating an electronic payment transfer from the second transaction account and into a third transaction account associated with one of the DM computing device and an insurer provider of the insurance policy, Davis indicates applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see Davis at 0055). It appears that Davis may not explicitly disclose a second transaction account, however, Fillinger teaches a second transaction account (see Fillinger at Col 8:38-40, Col 10:22-34), as combined and under the same rationale as above.

	Claim 17: Davis in view Fillinger discloses, The computer-implemented method of claim 11, further comprising, in response to determining that the dependent driver is eligible for the positive driving reward, initiating one of a credit applicable to an insurance account associated with the insurance policy covering the dependent driver and a direct deposit to the second transaction account associated with the dependent driver (Davis at 0044, applies the credit to a vehicle insurance policy account, 0063, 0079). It appears that Davis may not explicitly disclose a second transaction account, Fillinger, however teaches a second transaction account (see Fillinger at Col 8:38-40, Col 10:22-34), as combined and under the same rationale as claim 11.

	Claim 18: Davis discloses, One or more non-transitory computer- readable storage media having computer-executable instructions embodied thereon for monitoring driving behavior of a driver in real-time (see at least, 0007-0008, 0028, 0111), wherein when executed by a processor, the computer-executable instructions cause the processor to (0090-0092 processor, memory): 
	store, in a database, insurance policy provisions for a vehicle (0044, 0096, policy processing application may interface with the data record storage to retrieve relevant information that the account processing application may use to manage user accounts, 0114), the insurance policy provisions identifying a named insured of an insurance policy covering the vehicle (0114, 0121, 0124, insurance policy cover the driver or drivers of the vehicle, 0138)  and a dependent driver authorized by the named insured to drive the vehicle, the dependent driver associated with the named insured (0023, youthful drivers, 0121, 0124); 
	wirelessly detect a user computer device associated with the dependent driver inside the vehicle, the dependent driver being the driver of the vehicle (0076, detects any connections to peripheral components or devices, 0102-0103, 0121, identifying the driver using mobile device recognition techniques);
	 collect, from a DM application executing on the user computer device, state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083), 	
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 721652-01033 
	PATENT collect vehicle operation data of the vehicle while the dependent driver is driving the vehicle and the user computer device is inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
			determine usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124),
	 wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device); 	
	determine whether the dependent driver is eligible for a driving reward to be applied to the second transaction account associated with the dependent driver based on the second duration that the user computer device was in the inactive state during the currently occurring trip, wherein the driving reward is one of a positive reward and a negative reward and is based on a compliance of the second duration with at least one safe driving practice (0046, 0055-0056, determining that the user is qualified for a discount, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip), 
	and transmit a report to a computing device of the named insured, the report based on the usage data and indicating one of the positive driving reward and the negative reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355).  
	Davis indicates rewarding a driver or drivers covered under an insurance policy for practicing safe driving habits (see 0124), Davis also indicates that this is accomplished through issuing rewards or discounts to the policyholder’s insurance account or to a general account such as a rewards account (Davis at 0005), it is not clear whether or not the rewards are issued to a rewards account of the dependent, therefore it appears that Davis may not explicitly disclose, store, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver, the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network, the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts; Fillinger however teaches, store, in the database, first account information for a first transaction account associated with the named insured and second account information for a second transaction account associated with the dependent driver (Fillinger at Col 5:56-58, Col 6:48-54, user(s) and parent(s) data includes financial institution data, credit card/debit card data and wallet identification information), the first and second transaction accounts issued by a financial institution that is an authorized to process payment transactions over an interchange network (Fillinger at Col 6:56-58, Col 10:22-34), the first transaction account in network communication with the second transaction account to enable transfer of monetary funds between the first and second transaction accounts (Fillinger at Col 9:32-36, Col 10:30-34, Col 15:35-36).
	Furthermore, where Davis discloses determining that a driver is eligible for a driving reward or penalty to be applied to the driver’s account (see Davis at 0044, 0063), it appears that Davis may not explicitly disclose, in response to determining that the dependent driver is eligible for the positive driving reward, automatically transmit a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward; in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmit a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts, wherein the second message initiates at least one of (i) electronically transferring a second amount of the monetary funds from the second transaction account into the first transaction account, the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account;
	 Fillinger, teaches automatically transmit a first message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 15:34-35), wherein the first message initiates an electronic transfer of a first amount of the monetary funds from the first transaction account into the second transaction account, the first amount of the monetary funds corresponding to the positive driving reward (Fillinger at Col 11:60-64); in response to determining that the dependent driver is eligible for the negative driving reward, automatically transmit a second message, via the interchange network, to the financial institution that issued the first and second transaction accounts (Fillinger at Col 10:22-34, Col 12:18-20, Col 12:35-43), the second amount of the monetary funds corresponding to the negative driving reward, or (ii) electronically placing a spend hold on the second transaction account (Fillinger at Col 8:38-40, “funds can be removed from the child’s account”).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or include storing profile data of users and parents (including financial account, credit and debit card information) and rewarding/penalizing via transferring funds to/from the parent(s) and child(s) account based on the child’s adherence to various driving parameters set by the parent as taught by Fillinger with the system and method of monitoring a dependent’s driving behavior and rewarding/penalizing them based on device usage events as disclosed by Davis to encourage the dependent driver to practice safe driving habits by directly rewarding or penalizing the dependent’s account based on the detected usage events or lack thereof (Davis at 0116).

	Claim 20: Davis in view of Fillinger discloses, The computer-readable storage media of claim 18, wherein the computer-executable instructions further cause the processor to cause the negative driving reward to be applied to the second transaction account associated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip (Davis at 0055, surcharge to an account for unlocking the electronic device, 0063). It appears that Davis may not explicitly disclose a second transaction account, Fillinger, however teaches a second transaction account (Fillinger at Col 8:38-40, Col 10:22-34), as combined and under the same rationale as above.
	
Claim 2-3, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fillinger, further in view of Hagemann et al (US 2015/0019873 A1), hereinafter "Hagemann".

	Claim 2: Davis in view of Fillinger discloses, The DM computing device of claim 1, however where Davis discloses identifying the driver via facial recognition (Davis at 0121) it appears that Davis may not explicitly disclose, wherein the processor is further programmed to: receive user biometric data of a vehicle user from a biometric input device associated with the vehicle; compare the received user biometric data to a baseline biometric data stored in the memory, the baseline biometric data including biometric data for at least one authorized driver of the vehicle; and determine, based upon the comparison, the vehicle user as the dependent driver of the currently occurring trip, the dependent driver being the at least one authorized driver of the vehicle, Hagemann, however teaches at 0026-0028, Electronic devices, and devices which embody electronic devices, having biometric authentication and identification systems for autonomously permitting and preventing access or usage, and loading specific user settings, preferences, see also 0036, 0056. Examiner understands that the authenticating of the driver performs the comparing and identifying of the authorized driver of the vehicle.  Examiner finds that obtaining and comparing biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver is applying a known technique to a known device (method, or process) ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of monitoring driver behavior and identifying a driver as disclosed by Davis in view of Fillinger with the authentication system of Hagemann in order to receive and compare biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver for the current driving trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
	
Claim 3: Davis in view of Fillinger discloses, The DM computing device of claim 1, however it appears Davis may not explicitly disclose, wherein the processor is further programmed to continuously receive biometric data of the dependent driver from a biometric steering wheel during the currently occurring trip, Hagemann, however teaches a biometric authentication and identification system for autonomously permitting and preventing access or usage, and loading specific user settings, and preferences, for authentication performed repeatedly and continuously, an electronic device may incorporate any number of suitable biometric authentication systems to be used selectively or together to continuously authenticate a user (Hagemann at 0026-0028, 0056). Examiner finds that using biometric steering wheel sensors to continuously authenticate a user is applying a known technique to a known device (method, or product).
Therefore the Examiner understands and finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for monitoring driver behavior and identifying a driver using biometric data of Davis in view of Fillinger with the authentication system of Hagemann in order to continuously receive biometric data of the dependent driver from a biometric steering wheel during the currently occurring trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 12: Davis in view of Fillinger discloses, The computer-implemented method of claim 11, however where Davis discloses identifying the driver via facial recognition (Davis at 0121) it appears that Davis may not explicitly disclose, further comprising: receiving user biometric data of a vehicle user from a biometric input device associated with the vehicle; comparing the received user biometric data to a baseline biometric data stored in the memory device, the baseline biometric data including biometric data for at least one authorized driver of the vehicle; and determining, based upon the comparison, the vehicle user as the dependent driver of the currently occurring trip, the dependent driver being the at least one authorized driver of the vehicle, Hagemann, however teaches at 0026-0028, Electronic devices, and devices which embody electronic devices, having biometric authentication and identification systems for autonomously permitting and preventing access or usage, and loading specific user settings, preferences, see also 0036, 0056. Examiner understands that the authenticating of the driver performs the comparing and identifying of the authorized driver of the vehicle.  Examiner finds that obtaining and comparing biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver is applying a known technique to a known device (method, or process) ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of monitoring driver behavior and identifying a dependent driver as disclosed by Davis in view of Fillinger with the authentication system of Hagemann in order to receive and compare biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver for the current driving trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 13: Davis in view of Fillinger discloses, The computer-implemented method of claim 11, however it appears that Davis may not explicitly disclose, further comprising continuously receiving biometric data of the driver from a biometric steering wheel during the currently occurring trip, Hagemann, however teaches a biometric authentication and identification system for autonomously permitting and preventing access or usage, and loading specific user settings, and preferences, for authentication performed repeatedly and continuously, an electronic device may incorporate any number of suitable biometric authentication systems to be used selectively or together to continuously authenticate a user (Hagemann at 0026-0028, 0056). Examiner finds that using biometric steering wheel sensors to continuously authenticate a user is applying a known technique to a known device (method, or product).
Therefore the Examiner understands and finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for monitoring driver behavior and identifying a dependent driver as disclosed by Davis in view of Fillinger with the authentication system of Hagemann in order to continuously receive biometric data of the dependent driver from a biometric steering wheel during the currently occurring trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
 
	Claim 19: Davis in view of Fillinger discloses, The computer-readable storage media of claim 18, however where Davis discloses identifying the driver via facial recognition (Davis at 0121) it appears that Davis may not explicitly disclose, wherein the computer-executable instructions further cause the processor to: receive user biometric data of a vehicle user from a biometric input device associated with the vehicle; compare the received user biometric data to a baseline biometric data, the baseline biometric data including biometric data for at least one authorized driver of the vehicle; and   determine, based upon the comparison, the vehicle user as the dependent driver of the currently occurring trip, the dependent driver being the at least one authorized driver of the vehicle. Hagemann teaches at 0026-0028, Electronic devices, and devices which embody electronic devices, having biometric authentication and identification systems for autonomously permitting and preventing access or usage, and loading specific user settings, preferences, see also 0036, 0056. Examiner understands that the authenticating of the driver performs the comparing and identifying of the authorized driver of the vehicle.  Examiner finds that obtaining and comparing biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver is applying a known technique to a known device (method, or process) ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of monitoring driver behavior and identifying a dependent driver as disclosed by Davis in view of Fillinger with the authentication system of Hagemann in order to receive and compare biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver for the current driving trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Response to Amendments
The amendments overcome pervious rejections under 112(b).
Amendments to the Claim(s) overcome the previous rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 1, 11, and 18 are moot and do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-10 and 12-17, and 19-20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-10, 12-17 and 19-20.
Applicant's arguments filed 6/9/2022 have been fully considered but are moot and do not apply to the current rejection.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622